THE THIRTEENTH COURT OF APPEALS

                                    13-22-00335-CV


                               Brandi Shardei Straughter
                                          v.
                                      Tom Nemes


                                   On Appeal from the
                   County Court at Law No 2 of Johnson County, Texas
                         Trial Court Cause No. CC-C20220227


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

October 6, 2022